Citation Nr: 0426472	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  01-03 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to Title 38 United States Code, Section 
1151, for the cause of the veteran's death as a result of 
hospitalization or medical treatment by the Department of 
Veterans Affairs.


REPRESENTATION

Appellant represented by:	Fay E. Fishman, Esq.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board remanded the issue of entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1151 in July 2001 for further 
development.  

In March 2003, the Board denied entitlement to compensation 
under 38 U.S.C.A. § 1151 for the cause of the veteran's 
death.

The appellant appealed the Board's March 2003 denial of the 
claim to the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  In February 2004, the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") issued an Order granting a joint 
motion that vacated the March 2003 Board's denial of 
compensation under 38 U.S.C.A. § 1151 for the cause of the 
veteran's death, and remanded the case to the Board for 
proceedings consistent with the Secretary's Motion for 
Remand.

In addition, pursuant to the Secretary's Motion for Remand, 
the appellant raised the issue of reopening the claim of 
entitlement to service connection for cause of the veteran's 
death based as a result of diabetes mellitus, type II.  The 
evidence of record shows that the veteran served in the 
Republic of Vietnam.  The appellant maintains that the 
veteran developed diabetes mellitus, type II, as a result of 
exposure to Agent Orange while serving in the Republic of 
Vietnam.  As a result, the veteran's diabetes mellitus, type 
II, contributed to his death.  This issue is referred to the 
RO for appropriate action. 

In September 2004, the appellant, through her representative, 
submitted additional evidence.  For purposes of accrued 
benefits, the appellant appears to have raised the issues of 
entitlement to service connection for renal failure and foot 
drop secondary to diabetes mellitus, type II; and service 
connection for post-traumatic stress disorder.  The foregoing 
issues are referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see also 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a) (2003) (VA regulations implementing 
the VCAA).  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  VA must 
notify the claimant of evidence and information necessary to 
substantiate a claim and inform the claimant whether she or 
VA bears the burden of producing or obtaining that evidence 
or information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In order to comply with the Court's February 2004 Order, and 
its decision in Quartuccio, 16 Vet. App. 183 (2002), the 
appellant should be notified of the evidence and information 
for which she is responsible and that which VA is 
responsible.  Accordingly, a remand in necessary to ensure 
compliance with the provisions of the VCAA, VA implementing 
regulations, and the Court's decision in Quartuccio.

The Board notes that, effective September 4, 2004, 38 C.F.R. 
§ 3.361 applies to claims filed on or after October 1, 1997, 
instead of 38 C.F.R. § 3.358 (2003).  69 Fed. Reg. 46426 
(August 3, 2004).  The RO, on remand, should inform the 
appellant and her representative of this change and, after 
completing the development described below, readjudicate the 
claim considering 38 C.F.R. § 3.361.

The appellant's representative submitted additional documents 
in September 2004 without waiving the right to have the RO 
initially review this evidence.  Therefore, this evidence is 
REMANDED to the RO for initial consideration.

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the appellant 
and her representative of any information 
or lay or medical evidence not previously 
provided that is necessary to 
substantiate the claim for entitlement to 
dependency and indemnity compensation 
benefits pursuant to Title 38 United 
States Code, Section 1151, and 38 C.F.R. 
§ 3.361 effective September 4, 2004, for 
the cause of the veteran's death as a 
result of hospitalization or medical 
treatment by VA, and of what information 
or evidence the appellant should provide 
and what information or evidence VA will 
attempt to obtain on her behalf.  The 
notice must comply with 38 U.S.C.A. 
§ 5103(a) and any applicable legal 
precedent.  The RO should allow an 
appropriate period of time for response.  

?	The RO must notify the appellant as 
to what evidence is needed to 
support her claim for compensation 
under 38 U.S.C.A. § 1151 and 
38 C.F.R. § 3.361 for the cause of 
the veteran's death, what evidence 
VA will develop, and what evidence 
the veteran must furnish to warrant 
a favorable decision.  See 
Quartuccio, 16 Vet. App. 183.

?	Specifically, the RO should request 
the appellant to provide the names, 
addresses and approximate dates of 
treatment or evaluation for all VA 
and non-VA health care providers who 
had treated or evaluated the veteran 
for the treatment prior to the 
surgery performed by VA.  The RO 
should include requests for records, 
dated within a year prior to the 
veteran's death in September 1999, 
from the Claiborne County Hospital 
and Dr. L.C.P., M.D., the veteran's 
private physician.  The appellant 
should also obtain and provide, if 
possible, a medical opinion in 
support of her claim that the 
veteran died as a result of 
negligent care provided by VA.  See 
38 C.F.R. § 3.361 that went into 
effect on September 4, 2004.

?	When the requested information and 
any necessary authorization are 
received, the RO should obtain a 
copy of all indicated records.

2.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims files, the RO 
should request that an appropriate VA 
specialist review the medical records in 
the claims files, including:

?	the May 2002 VA medical opinion 
(marked with a yellow tab on the 
right-hand side of Volume II of the 
claims folders that reads, "VAX 
5/03"),
?	the recently submitted August 2004 
private medical opinion submitted 
by L.C.P., MD, the veteran's 
private physician (marked with a 
yellow tab on the right-hand side 
of Volume II of the claims folders 
that reads, "LCP, MD 8/04"), 
?	and any other relevant evidence 
submitted as a result of this 
REMAND, 

and render an opinion on the following 
matters:

(a) Is it at least as likely as not 
(50 percent likelihood or greater) 
that the surgery performed by VA in 
March 1999, or related VA medical 
care, (1) caused or substantially 
caused the cardiorespiratory arrest 
and acute myocardial infarction or 
small bowel obstruction with a band 
and distal necrosis at the ileal 
band with proximal jejunal 
perforation, that resulted in the 
veteran's death, or (2) that VA 
surgery and treatment was so 
debilitating or impairing of health 
such as to render the veteran 
materially less capable of resisting 
the effects of the disability 
causing death?

(b) If the answer to (a) is yes, 
then is it at least as likely as not 
(50 percent likelihood or greater) 
that the surgery and medical care 
performed by VA in March 1999 
involved either:

(i) carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar instance 
of fault on the part of VA in 
furnishing the hospital care, 
medical or surgical treatment, 
or examination; or

(ii) an event not reasonably 
foreseeable where the veteran 
suffered an injury or an 
aggravation of an injury 
resulting in additional 
disability or death by reason 
of VA hospital, medical or 
surgical treatment, 
compensation shall be awarded 
in the same manner as if such 
disability were service 
connected. The physician should 
specifically address any 
medical evidence that shows 
that the veteran experienced 
acute deterioration of renal 
function following 
cardiovascular surgery, 
suggestive of cholesterol 
embolization.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)

The examiner should indicate in the 
report that the claims files were 
reviewed and must provide a comprehensive 
report including complete rationale for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

3.  Prior to readjudicating the issue, as 
outlined in the foregoing instructions, 
the RO must review the claims files and 
ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
are fully complied with and satisfied.

4.  The RO should also ensure that all 
development requested by the Board has 
been completed in full, to the extent 
possible.  If not, corrective action 
should be taken.  Specific attention is 
directed to the May 2002 VA examination 
report, and the August 2004 non-VA 
examination report, as well as any 
additional evidence associated with the 
claims files.  If the requested medical 
opinion does not include responses to the 
requested information, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2003); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO should again 
consider the appellant's claim for 
entitlement to compensation under 38 
U.S.C.A. § 1151 and 38 C.F.R. § 3.361 for 
the cause of the veteran's death in light 
of the additional evidence added to the 
record.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



